Citation Nr: 1217678	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  10-36 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for cause of the Veteran's death.  

2.  Entitlement to month of death benefit.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran had more than 22 years of active duty prior to his retirement in December 1966.  He died in August 1984.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from determinations issued by the Department of Veterans Affairs (VA) Regional Office (RO) above in February 2009 and May 2010.  

In February 2011, the appellant testified before a Decision Review Officer at a hearing conducted at her local RO.  A transcript of the hearing is associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for cause of the Veteran's death and entitlement to month of death benefit are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will provide notification if further action is required on the part of the appellant.  


FINDING OF FACT

Evidence received since the final November 1986 Board decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection for cause of the Veteran's death, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim, so as to permit reopening of the claim.  



CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement to service connection for cause of the Veteran's death has been received, and the appellant's claim for that benefit is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The appellant is seeking to reopen a previously denied claim of service connection for the cause of the veteran's death.  The Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the appellant's claim.  This is so because the Board is taking action favorable to the appellant by reopening the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Analysis

Service connection for cause of the Veteran's death was denied in a November 1984 rating decision.  At that time, the evidentiary record contained the Veteran's service and post-service treatment records which showed that, after service, the Veteran was diagnosed with lung cancer, which metastasized to his colon.  Also of record was the Veteran's death certificate which showed that he died in August 1984 from colon cancer.  

In the November 1984 rating decision, the RO denied service connection for cause of the Veteran's death on the basis that service connection was not established for any disabilities, including colon cancer, during his lifetime.  

The appellant perfected an appeal as to the RO's determination by submitting a timely notice of disagreement and substantive appeal.  However, in November 1986, the Board confirmed the RO's determination and denied entitlement to service connection for cause of the Veteran's death on the basis that colon cancer was not diagnosed until more than 12 years after service.  The Board noted that, while the Veteran complained of rectal bleeding during service, there was no evidence of rectal bleeding at separation from service and cancer was not found when the Veteran lodged complaints of rectal bleeding a few years after service in 1969.  

In April 1985, the appellant submitted a statement alleging that the Veteran worked with nuclear bombs during service.  Review of the record reveals that the Board noted the appellant's contention in its November 1986 decision but did not address the merits of her contention.  Instead, the Board advised the appellant to notify the agency of original jurisdiction if she was claiming that the Veteran's exposure to radiation was a factor in his death.  There is no indication that, following the Board's November 1986 decision, the appellant contacted the AOJ to file a claim of service connection for cause of the Veteran's death based upon radiation exposure.  

The appellant did not appeal the Board's November 1986 decision and, thus, the decision became final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

The current appeal arises from a claim to reopen submitted by the appellant in December 2008.  In support of her claim, the appellant has asserted that the Veteran was exposed to radiation while serving aboard the USS North Carolina, which resulted in him developing the colon cancer that caused his death.  Specifically, the appellant testified at the February 2011 DRO hearing that the Veteran was aboard ship when nuclear weapons were being testing during World War II.  See February 2012 DRO hearing transcript.  She has also asserted that the Veteran had cancer before he retired from the military in 1966, as evidenced by his bleeding rectum.  See June 2009 statement from the appellant.  

The law provides several methods to establish service connection for a disability, including colon cancer, claimed to be attributable to ionizing radiation.  Service connection may be established on a presumptive basis if the Veteran was a "radiation-exposed veteran," as defined by 38 C.F.R. § 3.309(d)(3)(i), and he was diagnosed with a disease for which presumptive service connection is available based upon radiation exposure.  See 38 C.F.R. § 3.309(d)(2).  Service connection may also be established on a direct basis based upon special development procedures if the Veteran suffered from a radiogenic disease.  See 3.311.  Finally, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection may be established under 38 C.F.R. § 3.303(d) if the disability was incurred or aggravated by active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

At the time of the last final decision, there was no evidence showing that the Veteran's death was caused by a service-connected disability.  However, since the November 1986 Board decision, the appellant has claimed that the Veteran was exposed to radiation during service, which resulted in his immediate cause of death, i.e., colon cancer.  The Board notes that, while the appellant alleged that the Veteran was exposed to radiation during service at the time of the last final decision, the appellant's contention was not addressed at that time and is, thus, considered new.  

In determining whether new and material evidence has been submitted to reopen a claim for service connection, the Board presumes the credibility of all evidence unless it is inherently false or untrue.  See Duran v. Brown, 7 Vet. App. 216 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

There is no evidence of record which establishes that the appellant assertion regarding the Veteran's in-service exposure to radiation is inherently untrue or false.  Therefore, the Board finds that the appellant has submitted evidence since the final November 1986 Board decision, which is new, relates to an unestablished fact necessary to substantiate the claim of service connection for cause of the Veteran's death, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim for entitlement to service connection for cause of the Veteran's death may be reopened.  See 38 U.S.C.A. § 5108.  

However, as discussed below, the Board finds that additional evidentiary development is needed in order for a fully informed decision to be rendered in this case, thereby necessitating a remand.  


ORDER

New and material evidence having been submitted, the claim of service connection for cause of the Veteran's death is reopened, and the appellant's claim is granted to that extent only.  


REMAND

Cause of Death

As to the reopened claim of service connection for cause of the Veteran's death, the Board finds that additional evidentiary development is needed to determine if the Veteran was, indeed, exposed to radiation during service, as alleged by the appellant.  

In this regard, the Board notes that the RO attempted to confirm the Veteran's radiation exposure by requesting a copy of his DD 1141, Record of Occupational Exposure to Ionizing Radiation.  However, a copy of the Veteran's DD Form 1141 was not available and no other development was conducted.  See January 2012 Response to Information Request.  

In determining whether the Veteran participated in radiation-risk activities, VA has the duty to gather all relevant evidence from various sources of information.  See Earle v. Brown, 6 Vet. App. 558 (1994).  In this context, VA may contact the Defense Threat Reduction Agency (DTRA) to confirm the Veteran's participation in atmospheric weapons testing and also review the Veteran's unit records and temporary duty orders to determine if the USS North Carolina was (1) in an area where atmospheric nuclear weapons tests were conducted, (2) was within 10 miles of Hiroshima or Nagasaki, or used in direct support of a nuclear test while the Veteran was aboard.  Personnel records reflect that the Veteran served on board the USS North Carolina from May 1944-January 1947.  

There is no indication that the RO attempted to obtain evidence from all possible sources of information in order to verify the Veteran's exposure to radiation during service.  Therefore, the Board finds that a remand is necessary in order to make an assessment as to the size and nature of any radiation to which the Veteran was exposed during service.  

Month of Death Benefit

Review of the record reveals that, in May 2010, the RO denied the appellant's claim for the month of death benefit.  The RO informed the appellant that she could appeal its decision within one year from the date of the notification letter.  See May 2010 Notice letter.  In May 2010, the appellant disagreed with the RO's denial of the month of death benefits.  However, review of the record reveals that the RO did not issue a statement of the case (SOC) addressing the appellant's claim for the month of death benefit.  

As such, the Board has no jurisdiction over this claim and the claim must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  However, this issue will only be returned to the Board after issuance of the SOC if the appellant files a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Contact all appropriate sources to verify whether the Veteran was exposed to radiation during service.  

a. The RO/AMC should contact the Defense Threat Reduction Agency (DTRA) and/or other appropriate authority and to determine if the Veteran participated in any "radiation-risk activity," as defined by 38 C.F.R. § 3.309(d)(3) during his tour of duty with the USS North Carolina from May 1944-January 1947.  If so, the RO/AMC should also obtain a radiation dose assessment from the DTRA.  

2. If it is determined that the Veteran was exposed to radiation during service, the case should be forwarded to the VA Under Secretary for Benefits to obtain an opinion as to relationship between the Veteran's fatal colon cancer to in-service radiation exposure. 

a. The opinion provider should opine as to whether it is as least as likely as not (50 percent probability or more) that the Veteran's colon cancer was caused by in-service radiation exposure. 

b. The opinion provider must provide a rationale for each opinion.  If the opinion provider is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

c. If additional evidence is needed, pursuant to a response from an opinion provider above, the appropriate steps should be taken to obtain such evidence or the reasons and bases for not doing so should be clearly set forth.  

d. In answering the foregoing, the opinion provider should note that the lack of evidence showing treatment for colon or any other cancer in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion. 

3. Upon completion of the above-requested development, the RO should readjudicate the claim on appeal, taking into account the newly obtained evidence and conducting any additional development deemed necessary.  If the claim remains denied, the appellant should be provided with a Supplemental Statement of the Case and afforded a reasonable period of time within which to respond thereto.  Provide the appellant with a statement of the case on the issue of entitlement to the month of death benefit based on consideration of all evidence of record.  See 38 C.F.R. §§ 19.29, 19.30; see also Manlincon, 12 Vet. App. at 240.  Further advise the appellant that a substantive appeal has not been received concerning this issue, and of the requirements for submitting an adequate and substantive appeal, as provided in 38 C.F.R. § 20.200, 20.202, and 20.302(b).  

Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise informed, but she has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


